Case 9:18-cv-80176-BB Document 551-2 Entered on FLSD Docket 06/01/2020 Page 1 of 21




                  EXHIBIT B
Case 9:18-cv-80176-BB Document 551-2 Entered on FLSD Docket 06/01/2020 Page 2 of 21
                                   Dr. Matthew    Edman
                                     April 29, 2020                              ·




                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 551-2 Entered on FLSD Docket 06/01/2020 Page 3 of 21
                                   Dr. Matthew    Edman
                                     April 29, 2020                          112




                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 551-2 Entered on FLSD Docket 06/01/2020 Page 4 of 21
                                   Dr. Matthew    Edman
                                     April 29, 2020                          113




                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 551-2 Entered on FLSD Docket 06/01/2020 Page 5 of 21
                                   Dr. Matthew    Edman
                                     April 29, 2020                          114




                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 551-2 Entered on FLSD Docket 06/01/2020 Page 6 of 21
                                   Dr. Matthew    Edman
                                     April 29, 2020                          115




                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 551-2 Entered on FLSD Docket 06/01/2020 Page 7 of 21
                                   Dr. Matthew    Edman
                                     April 29, 2020                          126




                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 551-2 Entered on FLSD Docket 06/01/2020 Page 8 of 21
                                   Dr. Matthew    Edman
                                     April 29, 2020                          127




                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 551-2 Entered on FLSD Docket 06/01/2020 Page 9 of 21
                                   Dr. Matthew    Edman
                                     April 29, 2020                          128




                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 551-2Dr.
                                      Entered on FLSD Docket 06/01/2020 Page 10 of 21
                                         Matthew    Edman
                                      April 29, 2020                          129




                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 551-2Dr.
                                      Entered on FLSD Docket 06/01/2020 Page 11 of 21
                                         Matthew    Edman
                                      April 29, 2020                          130




                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 551-2Dr.
                                      Entered on FLSD Docket 06/01/2020 Page 12 of 21
                                         Matthew    Edman
                                      April 29, 2020                          131




                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 551-2Dr.
                                      Entered on FLSD Docket 06/01/2020 Page 13 of 21
                                         Matthew    Edman
                                      April 29, 2020                          132




                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 551-2Dr.
                                      Entered on FLSD Docket 06/01/2020 Page 14 of 21
                                         Matthew    Edman
                                      April 29, 2020                          133




                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 551-2Dr.
                                      Entered on FLSD Docket 06/01/2020 Page 15 of 21
                                         Matthew    Edman
                                      April 29, 2020                          134




                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 551-2Dr.
                                      Entered on FLSD Docket 06/01/2020 Page 16 of 21
                                         Matthew    Edman
                                      April 29, 2020                          135




                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 551-2Dr.
                                      Entered on FLSD Docket 06/01/2020 Page 17 of 21
                                         Matthew    Edman
                                      April 29, 2020                          136




                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 551-2Dr.
                                      Entered on FLSD Docket 06/01/2020 Page 18 of 21
                                         Matthew    Edman
                                      April 29, 2020                          137




                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 551-2Dr.
                                      Entered on FLSD Docket 06/01/2020 Page 19 of 21
                                         Matthew    Edman
                                      April 29, 2020                          138




                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 551-2Dr.
                                      Entered on FLSD Docket 06/01/2020 Page 20 of 21
                                         Matthew    Edman
                                      April 29, 2020                          139




                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:18-cv-80176-BB Document 551-2Dr.
                                      Entered on FLSD Docket 06/01/2020 Page 21 of 21
                                         Matthew    Edman
                                      April 29, 2020                          140




                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
